NUMBER 13-14-00350-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


     IN RE STATE FARM LLOYDS, RICHARD FREYMANN, FREDDIE
                 NEWTON, AND THOMAS W. GRAY


                          On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion Per Curiam1

       Relators, State Farm Lloyds, Richard Freymann, Freddie Newton, and Thomas W.

Gray, filed a petition for writ of mandamus in the above cause on June 25, 2014.

Relators have now advised the Court that the parties have reached a mutual agreement

to settle and compromise their differences in the underlying lawsuit in trial court cause

number C-2523-14-C in the 139th District Court of Hidalgo County, Texas, styled Leticia

E. Hinojosa and Rene A. Rodriguez v. State Farm Lloyds, Richard Freymann, Freddie


       1  See TEX. R. APP. P. 52.8(d) (AWhen denying relief, the court may hand down an opinion but is
not required to do so.@); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Newton, and Thomas W. Gray. Relators assert that this petition for writ of mandamus is

now moot.

       “A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings.” In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005); see State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating

that, for a controversy to be justiciable, there must be a real controversy between the

parties that will be actually resolved by the judicial relief sought). Accordingly, the Court,

having examined and fully considered the petition for writ of mandamus, is of the opinion

that this matter has been rendered moot.          Accordingly, the Court LIFTS the stay

previously imposed by this Court and DISMISSES the petition for writ of mandamus as

moot without reference to the merits. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM


Delivered and filed the
16th day of July, 2014




                                              2